Citation Nr: 9914870	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  98-20 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hands.  

2.  Entitlement to service connection for arthritis of the 
knees.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from May 22, 1980, 
to June 30, 1980.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Jackson, Mississippi, Regional Office (RO).  


FINDINGS OF FACT

1.  There is no competent evidence showing arthritis in the 
appellant's hands.  

2.  There is no competent evidence showing arthritis in the 
appellant's knees.  

3.  There is no competent evidence of an acquired psychiatric 
disorder in service or within the first year after the 
appellant's active service, or of a nexus between the 
appellant's current paranoid schizophrenia and inservice 
disease or injury.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim for 
service connection for arthritis of the hands.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 (1998).  

2.  The appellant has not submitted a well-grounded claim for 
service connection for arthritis of the knees.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 (1998).  

3.  The appellant has not submitted a well-grounded claim for 
service connection for an acquired psychiatric disorder.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
military service.  38 U.S.C.A. § 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis or a psychosis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

The Board has carefully reviewed the evidence of record to 
determine if there are well-grounded claims for service 
connection for arthritis of the hands, arthritis of the 
knees, and an acquired psychiatric disorder.  While the first 
element required to show a well-grounded claim is met with 
regard to the claim for service connection for an acquired 
psychiatric disorder because the medical evidence shows that 
paranoid schizophrenia was diagnosed in July and August 1997, 
the claims for service connection for arthritis of the hands 
and knees do not satisfy the first element under Caluza, as 
there is no competent evidence demonstrating that the 
appellant has arthritis in his hands or knees.  

While the second element of a well-grounded claim is met with 
regard to the claim for service connection for an acquired 
psychiatric disorder because the appellant has furnished lay 
evidence about experiencing hallucinations in service, the 
third element of Caluza is not met because he fails to show 
the required nexus between his current psychiatric 
disability, diagnosed as paranoid schizophrenia and initially 
manifested many years after service, and any injury or 
disease in service.  There is no medical evidence 
establishing a link of the paranoid schizophrenia to the 
appellant's active military service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. Brown, 4 
Vet. App. 502, 505 (1993).  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding his claimed arthritis of the hands and 
knees and his paranoid schizophrenia, the record does not 
show that he is a medical professional, with the training and 
expertise to provide clinical findings regarding either a 
diagnosis of arthritis of the hands or knees, or any 
etiological relationship of his psychiatric disability to 
service.  Consequently, his lay statements, while credible 
with regard to his subjective complaints and history, are not 
competent evidence for the purpose of showing a nexus between 
current complaints and service. See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claims for service connection for arthritis 
of the hands, arthritis of the knees, and an acquired 
psychiatric disorder are plausible or otherwise well 
grounded.  Therefore, they must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in 
November 1998.  Unlike the situation in Robinette, he has not 
put VA on notice of the existence of any specific evidence 
that, if submitted, could make these claims well grounded.  


ORDER

The claims for service connection for arthritis of the hands, 
arthritis of the knees, and an acquired psychiatric disorder 
are denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

